Citation Nr: 0719777	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-43 506	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of cold 
weather injuries of the hands, legs and joints.  


REPRESENTATION

Veteran represented by:	Glenn R. Bergmann, Esq. 


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.

In an April 2003 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for residuals of 
cold weather injuries of the hands, legs and joints.  He 
thereafter indicated disagreement with that decision and, 
after being issued a statement of the case, he submitted a VA 
Form 9 in November 2004.

In December 2005, a letter was sent to the veteran by the 
Board, with a copy to his representative, informing him that 
his substantive appeal may not have been timely filed and 
might have to be dismissed.  The veteran was given 60 days to 
submit argument or evidence as to the timeliness of his 
appeal.  

In a January 2006 decision the Board determined that the 
veteran had not filed a timely substantive appeal as to the 
issue of entitlement to service connection for residuals of 
cold weather injuries of the hands, legs and joints.  The 
Board's January 2006 decision dismissed the claim.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the Court).  In 
December 2006, while the matter was pending before the Court, 
the veteran died.
 
Due to the veteran's death, in a March 2007 Order the Court 
vacated the Board's January 2006 decision and dismissed the 
veteran's appeal for lack of jurisdiction.


FINDINGS OF FACT

1.  An April 2003 RO rating decision denied the veteran's 
claims of entitlement to service connection for residuals of 
cold weather injuries of the hands, legs and joints.  

2.  The Board issued a decision in January 2006 which found 
that a timely appeal as to the April 2003 rating decision was 
not made and dismissed the veteran's claim of entitlement to 
service connection for residuals of cold weather injuries of 
the hands, legs and joints.  The veteran appealed the Board's 
decision to the Court.

3. The veteran died in December 2006.

4. In a March 2007 Order, the Court vacated the Board's 
January 2006 decision and dismissed the veteran's appeal.


CONCLUSION OF LAW

The April 2003 RO rating decision, and all subsequent 
decisions regarding service connection for residuals of cold 
weather injuries of the hands, legs and joints are vacated 
and the appeal is dismissed.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in December 2006, while his 
case was pending before the Court.  As a matter of law, 
veterans' claims do not survive their deaths.  See Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causing the underlying decisions by the RO to be vacated as 
well), because the RO's decisions are subsumed in the 
decision by the Board.  See Smith, 10 Vet. App. 333-34; 
see also Yoma v. Brown, 8 Vet. App. 298 (1995); 38 C.F.R. § 
20.1104 (2006).  In accordance with this precedent, the Court 
vacated the Board's January 2006 decision and dismissed the 
appeal.  The veteran's appeal to the Board has become moot by 
virtue of his death and must be dismissed for lack of 
jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2006).

The dismissal of the appeal on these grounds ensures that the 
decision by the Board and the underlying decisions by the RO 
have no preclusive effect in the adjudication of any accrued 
benefits claims which are derived from the veteran's 
entitlements, and which may ensue at some point in the 
future.  Therefore, in accordance with the Court's holding in 
Landicho, the Board finds that the RO must vacate the 
decisions upon which this case was premised.  


ORDER

The RO is directed to vacate its April 2003 rating decision 
and any subsequent decision regarding the veteran's claims of 
entitlement to service connection for residuals of cold 
weather injuries of the hands, legs and joints.  The appeal 
is dismissed.



		
Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


